Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2.	Claims 2-21 are allowed.
Priority
3.	Application 16/030,801 filed on July 9th, 2018 is a continuation of Application 14/869,576 was filed on September 29th, 2015.
Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance:
The closest prior art the examiner has been able to locate are US Patent 10,496,979 to Taveau et al., US2014/0372300 to Blythe, and G. Me and A. Schuster, "A secure and reliable local payment system.”
While Taveau, Blythe, and Schuster are similar to the instant application in many respects, there are clear patentable distinctions.  Unlike the prior art, the present invention teaches processing a transaction between a payee associated with a first computing device and a payor associated with a second computing device, the method comprising: establishing, by the first computing device and while the first computing device and the second computing device are in an offline mode with respect to a transaction processing system, a short-range communication channel between the first computing device and the second computing device, wherein the first computing device and the second computing device are unable to establish a long-range communication channel with the transaction processing system while in the offline mode; obtaining, by the first computing device and while the first computing device and the second computing device are in the 
.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LEMIEUX whose telephone number is (571)270-3445.  The examiner can normally be reached on Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on 571-270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





August 2021
/JESSICA LEMIEUX/Primary Examiner, Art Unit 3693